Citation Nr: 1147465	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  03-08 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for spondylolysis and spondylolisthesis, L5 and S1.

2.  Entitlement to service connection for spondylolysis and spondylolisthesis, L5 and S1.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 until March 1966. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's application to reopen his claim for service connection for spondylolysis and spondylolisthesis, L5 and S1. 

The Veteran testified at a Board hearing held at the local VA office in January 2004.  In July 2010, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing was no longer employed by the Board and advised him that he was entitled to another hearing.  In July 2010, the Veteran responded that he did not wish to appear at a hearing. 

An August 2004 Board decision denied the Veteran's claim, finding that new and material evidence had not been received.  The Veteran appealed the Board's August 2004 decision to the United States Court of Appeals for Veterans Claims (Court), which in a January 2006 Order granted the parties' Joint Motion for Remand, vacating the Board's August 2004 decision and remanding the case for compliance with the terms of the Joint Motion. 

In June 2006, the Board remanded the Veteran's claim for further development.  Specifically, the claim was remanded in order to obtain current VA treatment records.  In October 2007, the Board again denied the Veteran's claim.  The Veteran appealed the Board's October 2007 decision to the Court, which in a March 2010 Memorandum Decision vacated the October 2007 Board decision and remanded it for further proceedings consistent with its decision. 

In May 2010, the Board once again denied the Veteran's application to reopen his previously-denied claim.  The Veteran again appealed the decision to the Court, which subsequently issued an Order in June 2011 upholding the requests of both parties' Joint Motion for Remand.  Essentially, the Court found that, in denying the Veteran's application, the Board applied the wrong standard for determination of whether evidence was "new and material."  As the Veteran's claim was filed in May 2001, prior to the revision of 38 C.F.R. § 3.156 effective August 29, 2001, the prior new and material evidence standard is applicable in this case.  The parties determined that the former version of this regulation is more favorable to the Veteran's claim, and therefore the Veteran was prejudiced by the Board's misapplication thereof.

The issue of entitlement to service connection for spondylolysis and spondylolisthesis, L5 and S1addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1972, the Board denied entitlement to service connection for spondylolysis and spondylolisthesis, L5 and S1.

2.  Evidence submitted since the Board's July 1972 decision is not cumulative or redundant of evidence previously of record.  


CONCLUSIONS OF LAW

1.  The July 1972 Board decision, in which the Board denied entitlement to service connection for spondylolysis and spondylolisthesis, L5 and S1, is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2011).

2.  New and material evidence has been received since the Board's July 1972 decision; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's new and material evidence claims is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

II. New and Material Evidence

In a July 1972 decision, the Board denied the Veteran's claim for entitlement to service connection for spondylolysis and spondylolisthesis, L5 and S1.  The Veteran's claim was denied because a current diagnosis of spondylolisthesis was not of record since the Veteran's period of service, nor was evidence to demonstrate a superimposed disease or injury upon a congenital or developmental disorder, such as spondylosis.  The Board's July 1972 decision is final.  38 U.S.C.A. § 7105.

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes "new and material" evidence was amended during the pendency of this appeal.  This amendment is inapplicable in the instant case as the amendment applies prospectively to claims filed on or after August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The Veteran's current application to reopen the claim of service connection was received prior to that date.  

The applicable VA regulation requires that new and material evidence is evidence which has not been previously submitted to agency decision-makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant and which, by itself, or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  As noted, at the time of the prior denial, the Veteran's claim was denied, in pertinent part, because a current diagnosis of spondylolisthesis was not of record since the Veteran's period of active duty.  

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  

Since the prior final decision in July 1972, evidence has been added to the claims file.  The additional evidence of record consists of VA outpatient treatment reports, private treatment reports, a January 2004 Board hearing transcript, and several lay statements.  Most pertinent to the issue at hand, a CT scan dated November 15, 2004, demonstrated mild grade 1 spondylolisthesis at L5-S1.  

As this evidence was not previously associated with the record, the evidence is new.  Further, this evidence is also material, as there is now evidence of record to demonstrate a current diagnosis of spondylolisthesis, which was not of record at the time of the Board's prior final denial in 1972.  Indeed, the 1972 Board decision specifically reasoned that the absence of a clear diagnosis of spondylolisthesis at that time was critical to determining that the Veteran's low back disorder was congenital and not related to service, either by aggravation or otherwise.  In view of the language of the prior version of 38 C.F.R. § 3.156, this Board finds that the diagnosis of spondylolisthesis bears directly and substantially upon the specific matter under consideration, as the lack of a current diagnosis was pertinent to the Board's 1972 decision.  Further, this evidence is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim.  New and material evidence has thus been received since the RO's November 2005 decision; the claim is reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim of entitlement to service connection for spondylolysis and spondylolisthesis, L5 and S1, is granted; the appeal is granted to this extent only.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's reopened claim, pursuant to the duty to assist, the issue of entitlement to service connection for spondylolysis and spondylolisthesis, L5 and S1, must be remanded for further development.

As noted in prior Board decisions of record, a January 1966 x-ray found the Veteran to have spondylolysis of L-5 with first degree spondylolisthesis of L-5 upon S-1.  His January 1966 separation examiner noted that a provider at the Orthopedic Clinic had recommended the Veteran for an "existed prior to service" (EPTS) separation as a result of this diagnosis. 

While March 1972 x-ray evidence found that the Veteran had spondylosis, at L5 without forward slipping of L5 on S1, the remainder of the lumbar spine was normal, as was the dorsal spine. The Veteran was diagnosed with spondylolysis, bilateral, L5, and found no evidence of acute or chronic pain or illness; orthopedic tests were normal and no abnormalities were noted in any of the minor or major joints. 

In the July 1972 decision, the Board found that the Veteran had a congenital back disorder, spondylolysis, and that he had a continuation or recurrence of pre-service symptoms related to that disorder in service. The Board also found that he did not have any acquired orthopedic disability of the back which might have been superimposed in service. 

VA General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes, in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), may not be service-connected, however service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90. 

Here, the Veteran reported two in-service falls and subsequent worsening of back pain.  In his June 1966 Notice of Disagreement, the Veteran stated that his back started hurting him when he was in training, and that it had bothered him since that time.  In his July 1966 Substantive Appeal, the Veteran reported falling on the ice in January 1966 and falling again later that month while training and that he had subsequent pain from those incidents.  During his March 1972 VA examination, he reported to his examiner that he did not have any back complaints following his December 1965 induction, until he slipped and fell during training, after which he developed continuing pain in the upper and lower back.  Indeed, the Board notes that service treatment records document complaints of pain affecting the low back.  

Post-service, VA outpatient treatment records generally indicate complaints of, or treatment for, a back disorder in the years following the Veteran's discharge from service.  As noted in the preceding section, an August 1997 VA x-ray found the Veteran t to have L5-S1 spondylolisthesis and spondylolysis.  A September 1997 MRI found the Veteran to have multilevel degenerative disc disease with mild disc protrusions, most prominent at L5-S1, but without apparent nerve root impingement; L2-3 and L3-4 facet arthropathy without significant lateral recess narrowing.  An April 2002 VA outpatient treatment record noted that the Veteran complained that his back bothered him to the point that he had stopped playing golf and that he really had to watch his actions, as sudden movement could set it off.  A November 2004 VA CT found the Veteran to have degenerative disc disease at L4-L5 with bilateral exit foramenal stenosis, bilateral spondylolysis at L5 with grade 1 spondylolisthesis at L5-S1; mild spondylosis; and no evidence of disc herniation or central canal stenosis.  

However, none of this evidence provides a medical opinion as to whether his claimed back disorder was caused or aggravated by service.  In fact, subsequent to the July 1972 Board decision, no medical opinions as to the etiology of the Veteran's back disorder have been provided. 

As to statements in support of the Veteran's claim within the record, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  In this case, the Veteran can attest to factual matters of which he had first-hand knowledge, such as an increase in back symptoms, to include pain, during his period of service and thereafter.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, while he has not been shown to be competent to establish an etiological nexus between his claimed disorder and his period of active duty (see Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992)), he is competent to report these symptoms. 

Further, although the Veteran's diagnosed spondylolysis and spondylolisthesis have been described as "congenital," there is no distinction as to whether they are diseases and/or defects.  Concerning this, the Board notes that spondylolisthesis is defined as "forward displacement of one vertebra over another, usually the fifth lumbar over the body of the sacrum, or the fourth lumbar over the fifth, usually due to a developmental defect in the pars interarticularis."  Dorland's Illustrated Medical Dictionary 1779 (31st edition 2007).  Spondylolysis is defined as dissolution of a vertebra, a condition marked by platyspondylia, aplasia of the vertebra, and separation of the pars interarticularis.  Dorland's at 1780.  The current medical evidence does not address whether the Veteran's current back disability is actually congenital in nature.  Moreover, the evidence also shows that the Veteran has been diagnosed with lumbar spondylosis, which may not be a congenital condition.  See Dorland's at 1780.  Given the nature of the Veteran's disability and the current medical evidence of record, the Board finds that a VA examination with opinion is needed to clarify whether the Veteran's claimed disability is a congenital defect and/or disease, whether any non-congenital disability is related to active service, and whether additional disability due to disease or injury superimposed upon any congenital defect during service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board notes that the Veteran is in receipt of VA outpatient treatment for various disorders, to include back pain.  However, the most recent outpatient record contained in his claims file is dated April 2006.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d).  On remand, all VA records dated since April 2006 shall be obtained to the extent available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Accordingly, these issues are REMANDED for the following actions:

1.  Associate with the Veteran's claims folder any VA treatment records created since April 2006, to the extent available.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.

2.  Following the receipt of additional VA treatment records, to the extent available, the RO/AMC shall schedule a VA orthopedic examination to assess the severity and etiology of the Veteran's currently-diagnosed back disorder, to include spondylolysis and spondylolisthesis, L5 and S1.  The Veteran's claims folder must be made available to the examiner for review.  The examiner shall specifically note a review of the Veteran's service treatment records, to include multiple inservice reports of back pain, private treatment reports, the prior VA examination of record, and the Veteran's competent reports of increased symptomatology, and comment on the significance of such.  

The examiner shall provide an opinion as to the following:

A. Whether it is at least as likely as not that any currently-diagnosed back disorder, to include spondylolysis and spondylolisthesis, L5 and S1, is congenital in nature.

B. For any currently-diagnosed back disorder deemed a congenital defect by the examiner, determine whether it is at least as likely as not that any additional disability due to disease or injury was superimposed upon the congenital defect during service. 

C. For any current diagnosed deemed non-congenital by the examiner, determine whether it is at least as likely as not that the non-congenital disability was incurred in, or is otherwise related to, the Veteran's period of active service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should provide a clear rationale and basis for all opinions expressed.  If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


